DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed April 15, 2021. As directed by the amendment, claims 1, 34 have been amended and claims 36-37 have been added. Claims 4, 7-8, 16, 21-23, 31 were previously withdrawn. As such, claims 1, 24-30, 32, 34-37 remain under consideration in the instant application.
Allowable Subject Matter
Claims 1, 24-30, 32, 35 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 34, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Market al. (US 2011/0190802), hereinafter "Mark", in view of Hunstad (US 2005/0267503).
Mark discloses a device for severing and removing tissue parts (1400) from a body of a living being (FIGS. 4A-4H), comprising: a fixed guide rail (146, ¶74) and a slide rail (1402) wherein the slide rail is movable along the fixed guide rail (¶87), and the fixed guide rail and the slide rail form, in the distal region, a cutting or punching mouth (1432/1414) for severing the tissue parts (¶76), and wherein a conduit (“saline passage,” ¶75) for supplying a liquid is defined near the cutting or punching mouth (at 1496), wherein the fixed guide rail has a first cutting edge (1432) of the spaced cutting edges that protrudes upwardly at the distal end of the fixed guide rail (FIG. 4B), and wherein during movement of the slide rail along the fixed guide rail, the distal end of the slide rail is guided over the first cutting edge of the fixed guide rail, wherein the spaced cutting edges interact like scissors (¶76), wherein a second cutting edge of the spaced cutting edges is defined on the distal end of the slide rail (1414) such that, during movement of the slide rail along the fixed guide rail, the first cutting edge and the second cutting edge interact like scissors (¶76), wherein both of the spaced cutting edges are inclined from vertical (FIG. 4B). However, Mark is silent regarding the cutting or punching mouth being defined by spaced cutting edge which are angled relative to each other such that a distance between the spaced cutting edges decreases distally.
Hunstad teaches a device for severing and removing tissue parts (110) from a body o fa living being (FIGS. 6-7), comprising: a fixed guide rail (113) and a slide rail (112), wherein the slide rail is movable along the fixed guide rail (H24), and the guide rail and the slide rail form, in the distal region, a cutting or punching mouth (123) for severing the tissue parts (H24), wherein the cutting or punching mouth is defined by spaced cutting edges (125) which are angled relative to each other such that a distance between the spaced cutting edges decreases distally (FIG. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine .
Response to Arguments
Applicant’s arguments with respect to claim 34 have been considered but are moot because the arguments do not apply to the embodiment of the reference being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of April 15, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3775                                                                                                                                                                                                        	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775